DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-6 and 13-18 are drawn to a method which is within the four statutory categories (i.e. process). Claims 7-12 and 19-24 are drawn to a system which is within the four statutory categories (i.e. machine).   
Step 2A, Prong 1:
Claims 1 and 7 recite:
 “receiving text-based criteria for the clinical trial, including a molecular marker; associating at least a portion of the text-based criteria to one or more pre-defined data fields containing molecular marker information; comparing a molecular marker of the patient to the one or more pre-defined data fields; and generating a report for a provider, the report based on the comparison and including a match indication of the patient to the clinical trial”, and 
claims 13 and 19 recite:
“receiving health information from an electronic medical record corresponding to the patient; determining data elements within the health information using at least one of an optical character recognition (OCR) method and a natural language processing (NLP) method; comparing the data elements to pre-determined trial criteria, including trial inclusion criteria and trial exclusion criteria; determining at least one matching clinical trial, based on the comparing of the data elements to the predetermined trial criteria; and notifying a practitioner associated with the patient of the at least one matching clinical trial”. 
These limitations correspond to an abstract idea of certain methods of organizing human activities, based on managing personal behavior and interactions between people regarding matching a patient to a clinical trial by comparing patient’s molecular marker with pre-defined data fields (inclusion and/or exclusion criteria for the clinical trial). After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.
Claims 2-6, 8-12, 14-18 and 20-24 are ultimately dependent from Claims 1, 7, 13, 19 and include all the limitations of Claim 1, 7, 13, 19. Therefore, claims 2-6, 8-12, 14-18 and 20-24 recite the same abstract idea. Claims 2-6, 8-12, 14-18 and 20-24 describe a further limitation regarding the basis for determining patient’s eligibility for a clinical trial. These are all just further describing the abstract idea recited in claim 1, 7, 13, 19, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “at least one processor and at least one memory” and using the processor and the memory to perform “determining”, “comparing”, “associating” steps. These additional elements correspond to hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The claims recite and the current specification describes the computer and the processor as generic devices (“…such as a laptop computer, a tablet, a smart phone, etc…” in [00119]). The algorithms used in the models(s) described as “the model(s) can include supervised algorithms (such as 
algorithms where the features/classifications in the data set are annotated) using linear regression, logistic regression, decision trees, classification and regression trees, Naive Bayes, nearest neighbor clustering; unsupervised algorithms (such as algorithms where no features/classification in the data set are annotated) using Apriori, means clustering, principal component analysis, random forest, adaptive boosting; and semi-supervised algorithms (such as algorithms where an incomplete number of features/classifications in the data set are annotated) using generative approach (such as a mixture of Gaussian distributions, mixture of multinomial distributions, hidden Markov models), low density separation, graph-based approaches (such as mincut, harmonic function, manifold regularization), heuristic approaches, or support vector machines…” in [00267]. Therefore, the limitations of “associating the text-based criteria and comparing patient’s data (molecular marker) to the one or more pre-defined data fields” are processes that use well-known algorithms and therefore, these functions are well-understood, routine and conventional activities known in the industry.
Claims also recite other additional limitations beyond abstract idea, including functions such as “receiving data from/to a database/memory”, “generating a report” are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both associating the text-based criteria to the one or more pre-defined data fields containing molecular marker information and comparing a molecular marker of the patient to the one or more pre-defined data fields steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (US 20140046926 A1).
As per claim 1, Walton discloses a method of matching a patient to a clinical trial, the method comprising: 
receiving text-based criteria for the clinical trial, including a molecular marker (…”clinical studies…eligibility criteria…seek participants who have known genotype…genetic nucleic acid sequence…” [0112]); 
associating at least a portion of the text-based criteria to one or more pre-defined data fields containing molecular marker information (“…The system continually extracts data from one or a plurality of electronic medical records (EMRs; 1-01 and 1-03), transforms the data, and loads the data into the index (1-04). The extract-transform-load pathway (ETL; 1-02) is portrayed as arrows connecting the EMRs to the index (1-04). The index (1-04) employs a flexible data model that allows efficient indexing and searching of the totality of clinical data from the EMRs. The data elements are associated with individual subjects…” [0045] and [0112]); 
comparing a molecular marker of the patient to the one or more pre-defined data fields (“…Clinical studies have standards outlining who can participate, called eligibility criteria, which are listed in the protocol. Some research studies seek participants who have a known genotype, phenotype, haplotype, diplotype, genetic nucleic acid sequence homology, chromosomal copy number, genomic copy number, or a polymorphism of interest…. The system of the invention can be used to determine clinical trial candidate eligibility criteria. The eligibility criteria evaluated by the invention can be, for example, inclusion or exclusion criteria….” [0112]-[0113]); and 
generating a report for a provider, the report based on the comparison and including a match indication of the patient to the clinical trial (Walton; [0112]-[0113]).
Claim 2 recites the method of claim 1, wherein the molecular marker is an RNA sequence (Walton; [0004] and [0025]).

Claim 3 recites the method of claim 1, wherein the molecular marker is a DNA sequence (Walton; [0004] and [0025]).

Claim 4 recites the method of claim 1, wherein the one or more pre-defined data fields include inclusion criteria and exclusion criteria (Walton; [0004] and [0113]).

Claim 5 recites the method of claim 1 further comprising: determining that the patient has not received a treatment related to the molecular marker of the patient; and determining that the patient is eligible for at least one candidate clinical trial in response to determining that the patient has not received the treatment (Walton; [0004] and [0072]).

Claim 6 recites the method of claim 1, wherein at least a portion of the text based criteria is free-text (Walton; [0022]).

As per claims 7-12, they are system claims which repeat the same limitations of claims 1-6, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Walton disclose the underlying process steps that constitute the methods of claims 1-6, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 7-12 are rejected for the same reasons given above for claims 1-6.
As per claim 13, Walton discloses a method of matching a patient to a clinical trial, the method comprising: 
receiving health information from an electronic medical record corresponding to the patient (“…accessing, retrieving, transforming, and using health records and medical information by using faceted search technology combined with clinical support processes, algorithms, and care paths to make subject-centric and population-level information available to health care providers, researchers, patients and their families, caregivers, attendants, insurance providers, and those associated with the performance of health care tasks and clinical trials on both telecommunications devices and network or web-based access clients. The invention provides the access and organization of all relevant information for an individual subject or a group of subjects…”[0014]); 
determining data elements within the health information using at least one of an optical character recognition (OCR) method and a natural language processing (NLP) method (Walton; [0066]); 
comparing the data elements to pre-determined trial criteria, including trial inclusion criteria and trial exclusion criteria (Walton; [0045]); 
determining at least one matching clinical trial, based on the comparing of the data elements to the predetermined trial criteria (Walton; [0112]-[0113]); and 
notifying a practitioner associated with the patient of the at least one matching clinical trial (Walton; [0112]-[0113]).

Claim 14 recites the method of claim 13, wherein the pre-determined trial criteria is generated based on unstructured text (Walton; [0022]).

Claim 15 recites the method of claim 13, wherein the pre-determined trial criteria is formatted in at least one standardized format in use by a medical institution (Walton; [0016], [0031]).
Claim 16 recites the method of claim 13, wherein the data elements include at least one of a clinical feature, a molecular feature, an epigenome feature, a microbiome feature, an organoid feature, or an imaging feature (Walton; [0045]).

Claim 17 recites the method of claim 13 further comprising periodically updating a clinical trial database comprising the at least one matching clinical trial and at least one non-matching trial (Walton; [0113]-[0114]).

Claim 18 recites the method of claim 13, wherein notifying the practitioner associated with the patient of the at least one matching clinical trial comprises causing a report to be displayed to the practitioner, the report comprising the locations of the at least one matching trial (Walton; [0060]-[0061]).

As per claims 19-24, they are system claims which repeat the same limitations of claims 13-18, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Walton disclose the underlying process steps that constitute the methods of claims 13-18, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 19-24 are rejected for the same reasons given above for claims 13-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626